        Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 1 of 6 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DOUGLAS J. ZUBKA,

      Plaintiff,

 v.                                                       Case No. 1:21-cv-01084

 TRI-STATE ADJUSTMENTS, INC.,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, DOUGLAS J. ZUBKA, through undersigned counsel,

complaining of Defendant, TRI-STATE ADJUSTMENTS, INC., as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant's violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         DOUGLAS J. ZUBKA (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at 5S655 Vista Circle, Apartment 102, Naperville, Illinois 60563.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         TRI-STATE ADJUSTMENTS, INC. (“Defendant”) is a corporation organized and

existing under the laws of the state of Wisconsin.



                                                    1
          Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 2 of 6 PageID #:2




           7.       Defendant has its principal place of business at 3439 East Avenue South, La Crosse,

Wisconsin 54601.

           8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

           9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                           FACTUAL ALLEGATIONS

           10.      On July 26, 2018, August 28, 2018, October 10, 2019, and December 17, 2019,

Plaintiff received medical treatment from Barrington Surgeons at a cost of $99.87.

           11.      Plaintiff’s $99.87 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

           12.      As result of financial hardship, Plaintiff was not able to make payment(s).

           13.      On February 28, 2020, Plaintiff filed a voluntary petition for relief under Chapter

7, Title 11, United States Code.

           14.      On June 8, 2020, a discharge under 11 U.S.C. § 727 was granted to Plaintiff.

           15.      A Chapter 7 discharge relieves the debtor of personal liability for all claims or debts

that arose before the filing of the petition, except for those specified under 11 U.S.C. § 523. 11

U.S.C. § 727(b).

           16.      On or before February 12, 2021, Plaintiff’s $99.87 balance was referred for

collection.




1
    Tri-State Adjustments, Inc. (TSA) is a recognized leader in collection and call center services.

TSA assists hundreds of businesses nationwide in the collection and recovery of their accounts receivable. This
includes current accounts, delinquent accounts, returned checks (Non-Sufficient Funds) and more.
https://www.wecollectmore.com/about-tsa (last accessed February 24, 2021).
                                                             2
          Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 3 of 6 PageID #:3




          17.    Defendant mailed Plaintiff a letter, dated February 12, 2021 (the "Letter"), which

stated:

                                                       Past Due Balance

                 BALANCE DUE: $99.87

                  Creditor Name                           Acct #                        Balance
                  BARRINGTON SURGEONS                     [REDACTED]                    $99.87


                 IDENTIFIER CODE: [REDACTED]

                 This account has been listed with our office for collection. This notice has been sent by a
                 collection agency. This is an attempt to collect a debt. Any information obtained will be
                 used for that purpose.

                 Unless you notify this office within 30 days after receiving this notice that you dispute the
                 validity of this debt or any portion thereof, this office will assume this debt is valid. If you
                 notify this office in writing within 30 days from receiving this notice that you dispute the
                 validity of this debt, or any portion thereof, this office will: obtain verification of the debt
                 or obtain a copy of a judgment and mail you a copy of such judgment or verification. If
                 you request this office in writing within 30 days after receiving this notice, this office will
                 provide you with the name and address of the original creditor, if different from the current
                 creditor.

                 This is an attempt to collect a debt. Any information obtained will be used for that purpose.
                 This communication is from a debt collector.

                 This collection agency is licensed by the Division of Banking in the Wisconsin
                 Department of Financial Institutions, www.wdfi.org

                 This collection agency is licensed by the Minnesota Department of Commerce.

See Exhibit A.

          18.    The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                                   DAMAGES

          19.    Courts have long recognized that bankruptcy is intended to “relief the honest debtor

from the weight of oppressive indebtedness and permit him to start afresh.” In re Renshaw, 222

F.3d 82, 86 (2d Cir. 2000) (quoting Williams v. U.S. Fidelity & Guar. Co., 236 U.S. 549, 554-555,

59 L. Ed. 713, 35 S. Ct. 289 (1915)).




                                                           3
       Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 4 of 6 PageID #:4




       20.     Indeed, the United States Supreme Court has described the protection which a

debtor derives from the entry of a discharge order as one of the “[c]ritical features of every

bankruptcy proceeding….” Cent. Virginia Cmty. Coll v. Katz, 546 U.S. 356, 363-64, 126 S. Ct.

990, 163 L. Ed. 2d 945 (2006).

       21.     Thus, “when a discharge injunction is violated, a debtor is denied one of the primary

benefits offered by the present bankruptcy system.” Mooney v. Green Tree Servicing, LLC, 340

B.R. 351, 358 (Bankr. E.D. Tex. 2006).

       22.     Defendant's unlawful collection practices deprived Plaintiff of one of his

fundamental protections and led Plaintiff to believe his bankruptcy was for naught, causing anxiety

and extreme emotional distress.

       23.     The harm to Plaintiff is obvious – denying Plaintiff the ability for new beginnings—

without feeling harassed.

       24.     Concerned with having had his rights violated, Plaintiff engaged counsel—

expending time and incurring attorney’s fees to vindicate his rights.

                                    CLAIMS FOR RELIEF

                                           COUNT I:
                       Defendant’s violation(s) of 15 U.S.C. § 1692 et seq.

       25.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                  Violation of 15 U.S.C. § 1692e

       26.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.
                                                 4
        Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 5 of 6 PageID #:5




                       (2)     The false representation of –

                               (A)     the character, amount, or legal status of any debt.

                       (10)    The use of any false representation or deceptive means to
                               collect or attempt to collect any debt or to obtain information
                               concerning a consumer.

        27.    The February 12, 2021 Letter to Plaintiff asserted that Plaintiff’s debt to Barrington

Surgeons was due and demanded that Plaintiff pay the debt.

        28.    But at the time of the February 12, 2021 Letter, Plaintiff’s debt to Barrington

Surgeons was not due because that debt had been discharged in Plaintiff's Chapter 7 bankruptcy.

        29.    It seems clear, then, that the February 12, 2021 Letter misrepresented the legal

status of Plaintiff’s debt to Barrington Surgeons in violation of 15 U.S.C. §§ 1692e(2)(A) and

e(10). See Randolph v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004) (“[A] demand for immediate

payment while a debtor is in bankruptcy (or after the debt’s discharge) is ‘false’ in the sense that

it asserts that money is due, although, because of the automatic stay (or discharge injunction), it is

not.”

        30.    Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A) and e(10)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

        (1)    any actual damage sustained by such person as a result of such failure;

        (2)

               (A)     in the case of any action by an individual, such additional damages
                       as the court may allow, but not exceeding $1,000.00; or



                                                  5
       Case: 1:21-cv-01084 Document #: 1 Filed: 02/24/21 Page 6 of 6 PageID #:6




        (3)     in the case of any successful action to enforce the foregoing liability, the
                costs of the action, together with reasonable attorney's fees as determined
                by the court.

        WHEREFORE, Plaintiff requests the following relief:

        A.      find that Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10);

        B.      award any actual damage sustained by Plaintiff as a result of Defendant's

                violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

        C.      award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        D.      award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: February 24, 2021                              Respectfully submitted,

                                                      DOUGLAS J. ZUBKA

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  6
